Case: 15-30235       Document: 00513352267         Page: 1     Date Filed: 01/22/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                     No. 15-30235                                 FILED
                                   Summary Calendar                         January 22, 2016
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

JAIME JAUREGUI,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                              USDC No. 2:13-CR-67


Before BARKSDALE, DENNIS, and SOUTHWICK, Circuit Judges
PER CURIAM: *
       Jaime Jauregui challenges his convictions for conspiracy to violate the
Gun Control Act and the National Firearms Act, in violation of 18 U.S.C. § 371,
and for possession of unregistered firearms, in violation of 26 U.S.C. §§ 5841,
5861(d), and 5871. Jauregui contends the court’s allowing evidence of his prior
felony conviction violated Federal Rules of Evidence 403 and 404(b) because it




       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 15-30235      Document: 00513352267   Page: 2   Date Filed: 01/22/2016


                                 No. 15-30235

was unduly prejudicial, and was used to show he acted in conformance with a
criminal disposition.
      Because Jauregui made a timely objection to the introduction of his prior
felony conviction at trial, the evidentiary ruling is reviewed for abuse of
discretion. E.g., United States v. Sumlin, 489 F.3d 683, 688 (5th Cir. 2007).
We “are not required to reverse a conviction” if an error is harmless, that is,
does not affect substantial rights. United States v. Diaz, 637 F.3d 592, 599 (5th
Cir. 2011).
      The evidence’s admissibility hinges, in part, on whether it is intrinsic or
extrinsic to the charged offense. E.g., Sumlin, 489 F.3d at 689. Here, evidence
of Jauregui’s felony conviction was intrinsic because it was a necessary part of
the offenses’ narrative; therefore, it was admissible, as discussed infra. See
United States v. Coleman, 78 F.3d 154, 156 (5th Cir. 1996).     Evidence of the
felony conviction demonstrated why Jauregui could not legally purchase the
weapons himself, and explained his enlisting a “strawman”, Polk, to purchase
the weapons. It also established that he, rather than Polk and an undercover
federal agent, initiated the transaction, refuting his defense of entrapment.
Moreover, a defendant puts his predisposition for criminal activity at issue
when he alleges entrapment, and evidence of prior convictions may be
admitted to rebut such a defense, provided that the probative value of such
evidence outweighs the potential for unfair prejudice. United States v. Parrish,
736 F.2d 152, 156 (5th Cir. 1984).
      Because Jauregui’s prior conviction constituted intrinsic evidence, it was
not subject to Rule 404(b).      Furthermore, Jauregui’s argument that the
admission of the conviction ran afoul of Rule 403 is unpersuasive given that:
the nature of his felony was never mentioned to the jury; the only testimony
regarding the conviction was from Polk during his explanation of why Jauregui



                                       2
    Case: 15-30235    Document: 00513352267     Page: 3   Date Filed: 01/22/2016


                                 No. 15-30235

approached him; and the court followed that testimony with a limiting
instruction.
      In the alternative, assuming, arguendo, the court erred in admitting the
felony conviction, overwhelming evidence supported that Jauregui initiated
the transaction, carried on negotiations for nearly a year, drove to Louisiana
several times to plan and coordinate the details, and worked to finalize the
purchase. For example, the Government presented over 80 recorded telephone
conversations and four videotapes showing Jauregui negotiating the
transaction.    Considering the evidence supporting his conviction and the
court’s limiting instruction, any assumed error in the admitting evidence of the
prior felony conviction was harmless. United States v. Carrillo, 660 F.3d 914,
928 (5th Cir. 2011) (finding erroneous admission of Rule 404(b) evidence was
harmless in light of “strong evidence” of guilt and the district court’s limiting
instruction).
      AFFIRMED.




                                       3